— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of Police of Nassau County, dated February 27, 1975, which, after a hearing, found the petitioner guilty of certain charges and dismissed him from his position as a police officer. Petition granted to the extent that the determination is modified, on the law, by reducing the penalty of dismissal to a fine of 30 days’ pay. As so modified, determination confirmed and petition otherwise dismissed on the merits, without costs or disbursements. The respondents are directed to pay the petitioner back wages less (1) the amount of compensation which he may have earned in other employment or occupation during the period of his dismissal and (2) any wages resulting from a delay in the proceeding for which he was responsible (cf. Matter of Yeampierre v Gutman, 52 AD2d 608). The determination insofar as it found petitoner guilty of certain charges was supported by substantial evidence but the penalty of dismissal from service was so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222, 233-234). We have considered petitioner’s other arguments and find them to be without merit. Hopkins, J. P., Gulotta, Shapiro and Cohalan, JJ., concur.